OPINION — AG — 40 Ohio St. 1971 86 [40-86], WHICH REQUIRES EMPLOYERS TO PROVIDE SEATS FOR FEMALE EMPLOYEES IS IN CONFLICT WITH THE PROVISIONS OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, CODIFIED AS 42 U.S.C. § 2000(E) ET SEQ., WHICH INTER ALIA PROHIBITS DISCRIMINATION IN EMPLOYMENT BASED SOLELY UPON SEX ; THEREFORE, BY VIRTUE OF THE SUPREMACY CLAUSE OF THE UNITED STATES CONSTITUTION, 40 Ohio St. 1971 86 [40-86] IS PREEMPTED BY TITLE VII OF THE CIVIL RIGHTS ACT OF 1964. (SEX DISCRIMINATION, LABOR, HEALTH OF EMPLOYEES) CITE: 40 Ohio St. 1971 71 [40-71] (PATRICIA REDD DEMPS)